 
Exhibit 10.4

 
UNLIMITED GUARANTY
TO:                                  , a New York banking corporation (the
"Bank")


RE:          SWK Technologies, Inc., a Delaware corporation (the "Borrower")
 
To induce the Bank to make or continue to make loans, advances, or grant other
financial accommodations to the Borrower, in consideration thereof and for
loans, advances or financial accommodations heretofore or hereafter granted by
the Bank to or for the account of the Borrower, the undersigned Mark Meller (the
"Guarantor") absolutely and unconditionally guarantees the full and punctual
payment to the Bank of all sums which may be presently due and owing and of all
sums which shall in the future become due and owing to the Bank from the
Borrower, whether direct or indirect, whether as a borrower, guarantor, surety
or otherwise, including, without limitation, interest, attorneys' fees and other
amounts accruing after the filing of a petition in bankruptcy by or against
Borrower, notwithstanding the discharge of Borrower from such obligations,
together with all costs and expenses incurred by the Bank in connection with
such obligations, this Unlimited Guaranty (this "Guaranty") and the enforcement
thereof, and also guarantees the due performance by the Borrower of all its
obligations under all other present and future contracts and agreements with the
Bank.  This is a guaranty of payment and not collection.
 
Guarantor also agrees:
 
(1)      to indemnify and hold the Bank and any Bank Affiliate (as hereinafter
defined) and their directors, officers, employees, agents and attorneys harmless
from and against all claims, obligations, demands and liabilities, by whomsoever
asserted, and against all losses in any way suffered, incurred or paid as a
result of or in any way arising out of or following or consequential to
transactions with the Borrower, except for any claim arising out of the gross
negligence or willful misconduct of the Bank;


(2)      that this Guaranty shall not be impaired by any modification,
supplement, extension, renewal or amendment of any contract or agreement to
which the parties thereto may hereafter agree, nor by any modification,
increase, release or other alteration of any of the obligations hereby
guaranteed or of any security therefor, nor by any agreements or arrangements
whatsoever with the Borrower or anyone else, all of which may be done without
notice to or consent by the Guarantor;


(3)      that the liability of the Guarantor hereunder is direct and
unconditional and due immediately upon default of the Borrower without demand or
notice and without requiring the Bank first to resort to any other right, remedy
or security;


(4)      that Guarantor shall have no right of subrogation, reimbursement or
indemnity whatsoever until the Bank is indefeasibly paid in full, nor any right
of recourse to security for the debts and obligations of the Borrower to the
Bank;


(5)      that the liability of the Guarantor is unlimited and shall be joint and
several with the liabilities of any other guarantors;


(6)      that if the Borrower or the Guarantor or any other guarantor should at
any time become insolvent or make a general assignment, or if a petition in
bankruptcy or any insolvency or reorganization proceedings shall be filed or
commenced by, against or in respect of the Borrower or the Guarantor, or any
other guarantor of the obligations guaranteed hereby, any and all obligations of
the Guarantor shall be immediately due and payable without notice;

--------------------------------------------------------------------------------



(7)      that the Bank’s books and records showing the account between the Bank
and the Borrower shall be admissible in any action or proceeding, shall be
binding upon the Guarantor for the purpose of establishing the items therein set
forth and shall constitute conclusive proof thereof;


(8)      that this Guaranty is, as to the Guarantor, a continuing Guaranty that
shall remain effective under successive transactions until expressly terminated
as hereinafter provided;


(9)      that this Guaranty may be terminated as to the Guarantor only by giving
the Bank Sixty(60) days' prior written notice by registered or certified mail,
and thereupon this Guaranty shall terminate with respect to Guarantor only at
the expiration of said Sixty(60) day period, which shall then be the effective
date of termination, and that such termination shall be applicable only to
transactions having their inception after the effective date of termination and
shall not affect rights and obligations arising out of transactions or
indebtedness or extensions or renewals thereof having their inception prior to
such date, including renewals, extensions, modifications and refinancings of
such prior transactions, or arising out of extensions of credit made pursuant to
a commitment previously made by the Bank;


(10)    that the death of Guarantor shall not effect the termination of this
Guaranty as to Guarantor providing, that in any event within Sixty (60) days
after the death of the Guarantor, Borrower or any surviving guarantor shall
provide to the Bank evidence that the estate of the Guarantor confirms its
obligations to the Bank under this Guaranty;


(11)    that termination, release or limitation of any guaranty of the
obligations guaranteed hereby by any other guarantor shall not affect the
continuing liability hereunder of the Guarantor;


(12)    that nothing shall discharge or satisfy the liability of the Guarantor
hereunder except the full indefeasible payment and performance of all of the
Borrower's debts and obligations to the Bank with interest and costs of
collection;


(13)    that this Guaranty shall not be affected by the illegality, invalidity
or unenforceability of the obligations guaranteed, by any fraudulent, illegal or
improper act by the Borrower, the legal incapacity or any other defense of the
Borrower, the Guarantor or any other person obligated to the Bank consequential
to transactions with the Borrower nor by the invalidation, by operation of law
or otherwise, of all or any part of the obligations guaranteed hereby, including
but not limited to any interest accruable on the obligations guaranteed hereby
during the pendency of any bankruptcy or receivership proceeding of the
Borrower;


(14)    that any and all present and future debts and obligations of the
Borrower to Guarantor are hereby waived and postponed in favor of and
subordinated to the full indefeasible payment and performance of all present and
future debts and obligations of the Borrower to the Bank;


(15)    that the Guarantor hereby grants to the Bank a continuing lien and
security interest in all deposits or other sums at any time credited by or due
from the Bank or any Bank Affiliate to the Guarantor and any property of the
Guarantor at any time in the possession of the Bank or any Bank Affiliate
whether for safekeeping or otherwise, or in transit to or from the Bank or any
Bank Affiliate (regardless of the reason the Bank or Bank Affiliate had received
the same or whether the Bank or Bank Affiliate has conditionally released the
same) as security for the full and punctual payment and performance of all of
the obligations guaranteed hereby, and such deposits and other sums may be
applied or set off against such obligations at any time, whether or not such are
then due, whether or not demand has been made and whether or not other
collateral is then available to the Bank or any Bank Affiliate;


(16)    that if at any time payment of all or any part of the obligations
guaranteed hereunder is rescinded or otherwise must be restored by the Bank to
the Borrower or to the creditors of the Borrower or any representative of the
Borrower or representative of the Borrower's creditors as
2

--------------------------------------------------------------------------------

a voidable preference or fraudulent transfer or conveyance upon the insolvency,
bankruptcy or reorganization of the Borrower or the Guarantor, or to the
creditors of the Guarantor or any representative of the Guarantor or
representative of the creditors of Guarantor upon the insolvency, bankruptcy or
reorganization of the Guarantor or otherwise, this Guaranty shall continue to be
effective or be reinstated, as the case may be, as though such payments had not
been made, and shall survive as an obligation of the Guarantor, and shall not be
discharged or satisfied by said payment or payments, notwithstanding the return
of the original of this Guaranty to the Guarantor or to the Borrower, or any
other apparent termination of Guarantor's obligations hereunder;


(17)    that any rights and remedies available to the Bank under this Guaranty
are cumulative, and not exclusive of any rights and remedies otherwise available
to the Bank at law or in equity;


(18)    that the Bank’s delay or omission in exercising any of the Bank’s rights
and remedies shall not constitute a waiver of these rights and remedies, nor
shall the Bank’s waiver of any right or remedy operate as a waiver of any other
right or remedy available to the Bank.  The Bank’s waiver of any right or remedy
on any one occasion shall not be considered a waiver of same on any subsequent
occasion, nor shall this be considered to be a continuing waiver;


(19)    that this Guaranty incorporates all discussions and negotiations between
the Bank and the Guarantor concerning the guaranty and indemnification provided
by the undersigned hereby, and that no such discussions or negotiations shall
limit, modify, or otherwise affect the provisions hereof, there are no
preconditions to the effectiveness of this Guaranty and that no provision hereof
may be altered, amended, waived, canceled or modified, except by a written
instrument executed and acknowledged by the Bank’s duly authorized officer; and


(20)    that this Guaranty and all documents which have been or may be
hereinafter furnished by the Guarantor to the Bank may be reproduced by the Bank
by any photographic, photostatic, microfilm, xerographic or similar process, and
that any such reproduction shall be admissible in evidence as the original
itself in any judicial or administrative proceeding (whether or not the original
is in existence and whether or not such reproduction was made in the regular
course of business).
 
Guarantor waives: notice of acceptance hereof, presentment and protest of any
instrument and notice thereof, notice of default and all other notices to which
the Guarantor might otherwise be entitled; and any and all defenses, including
without limitation, any and all defenses which the Borrower or any other party
may have to the fullest extent permitted by law, any defense to this Guaranty
based on impairment of collateral or on suretyship defenses of every type; and
any right to exoneration or marshaling.  To the maximum extent permitted by
law, Guarantor waives and terminates any homestead rights and/or exemptions
respecting any premises under the provisions of any applicable homestead law,
including without limitation, Section 5206 of the Civil Practice Law and Rules
of New York.  To the extent that it lawfully may, Guarantor hereby further
agrees not to invoke any law relating to the marshaling of collateral which
might cause delay in or impede the enforcement of the Bank’s rights under this
Guaranty or otherwise respecting the guaranteed obligations, and to the extent
that it lawfully may do so, the Guarantor hereby irrevocably waives the benefits
of all such laws.  Except as otherwise provided by applicable law, the Bank
shall have no duty as to the collection or protection of any collateral, if any,
securing the guaranteed obligations beyond the safe custody thereof.
 
Guarantor will from time to time execute and deliver to the Bank, and take or
cause to be taken, all such other further action as the Bank may request in
order to effect and confirm or vest more securely in the Bank all the rights
contemplated in this Guaranty (including, without limitation, to correct
clerical errors) or respecting any of the obligations guaranteed hereby or to
comply with applicable statute or law.
 
The term "Bank Affiliate" as used in this Guaranty shall mean any banking or
lending affiliates of the Bank, any party acting as a participant lender in the
credit arrangements contemplated herein, or any third party acting on the Bank's
behalf.
3

--------------------------------------------------------------------------------

 
This Guaranty shall be governed by the laws of the State of New York without
giving effect to the conflicts of laws principles thereof, shall be binding upon
the heirs, executors, administrators, successors and assigns of the Guarantor
and shall inure to the benefit of the Bank’s successors and assigns.
 
If any provision of this Guaranty is found to be invalid, illegal or
unenforceable, the validity of the remainder of the Guaranty shall not be
affected.
 
Guarantor, if not a natural person, certifies that it is and shall remain duly
organized and in good standing under the laws of the State of its organization
or formation and duly authorized to do business in each State material to the
conduct of its business.
 
If as of the date any payment of proceeds of collateral received by the Bank are
refunded or otherwise restored to the Borrower or any third party, the statute
of limitations shall start anew with respect to any action or proceeding by the
Bank against the Guarantor under this Guaranty.  Likewise, any acknowledgment,
reaffirmation or payment, by the Borrower or any third party, of any portion of
the obligations guaranteed hereby, shall be deemed to be made as agent for the
Guarantor, strictly for the purposes of tolling the running of (and/or
preventing the operation of) the applicable statute of limitations with respect
to any action or proceeding by the Bank against the Guarantor pursuant to this
Guaranty.
 
Guarantor will furnish to Bank from time to time, such financial data and
information about Guarantor as Bank may reasonably request (collectively, the
"Financial Statements").  Guarantor represents and warrants the accuracy of any
information contained therein and hereby agrees not to encumber or transfer any
assets listed on any Financial Statements without the Bank's prior consent.
 
Notwithstanding anything to the contrary set forth herein, if and only if
Guarantor is not an "eligible contract participant" (as defined in the Commodity
Exchange Act and any applicable rules, as amended), then to the extent
applicable law prohibits Guarantor from entering into an agreement to guaranty
any obligations in respect of a "swap" (as defined in the Commodity Exchange Act
and any applicable rules, as amended, and referred to herein as a "Swap"), the
term "obligations" shall not include obligations of Borrower to Bank under any
Swap.
 
Guarantor irrevocably submits to the nonexclusive jurisdiction of any Federal or
state court sitting in New York, over any suit, action or proceeding arising out
of or relating to this Guaranty.  Guarantor irrevocably waives, to the fullest
extent it may effectively do so under applicable law, any objection it may now
or hereafter have to the laying of the venue of any such suit, action or
proceeding brought in any such court and any claim that the same has been
brought in an inconvenient forum.  Guarantor hereby consents to any and all
process which may be served in any such suit, action or proceeding, (i) by
mailing a copy thereof by registered and certified mail, postage prepaid, return
receipt requested, to the Guarantor's address shown below or as notified to the
Bank and (ii) by serving the same upon the Guarantor in any other manner
otherwise permitted by law, and agrees that such service shall in every respect
be deemed effective service upon the Guarantor.
 
GUARANTOR AND BANK EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY, AND
AFTER AN OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL, (A) WAIVE ANY AND ALL RIGHTS
TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING IN CONNECTION WITH THIS GUARANTY,
THE OBLIGATIONS GUARANTEED HEREBY, ALL MATTERS CONTEMPLATED HEREBY AND DOCUMENTS
EXECUTED IN CONNECTION HEREWITH AND (B) AGREE NOT TO SEEK TO CONSOLIDATE ANY
SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CAN NOT BE, OR HAS NOT
BEEN WAIVED.  GUARANTOR CERTIFIES THAT NEITHER THE BANK NOR ANY OF ITS
REPRESENTATIVES, AGENTS OR COUNSEL HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
THE BANK WOULD NOT IN THE EVENT OF ANY SUCH PROCEEDING SEEK TO ENFORCE THIS
WAIVER OF RIGHT TO TRIAL BY JURY.
4

--------------------------------------------------------------------------------

 
Executed and dated July ____, 2016.





Witness: Guarantor:








_________________________ _________________________

Mark Meller, individually



Address: 25 Whitbay Drive

West Orange, New Jersey
07052


STATE OF NEW YORK          :
 SS.
COUNTY OF ____________________ :




On the _____ day of ______________ in the year 20___ , before me, the
undersigned, a Notary Public in and for said State, personally appeared, Mark
Meller, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he/she executed the same in his/her capacity, and
that by his/her signature on the instrument, the individual, or the person upon
behalf of which the individual acted, executed the instrument.




__________________________________
NOTARY PUBLIC


__________________________________
TYPE OR PRINT NAME


Guaranty - Guarantor 1(2)
Ó 2016 Medici, a division of Wolters Kluwer Financial Services


 






5